Citation Nr: 0731545	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-37 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder, claimed as bilateral pes planus (flat feet). 


REPRESENTATION

Appellant represented by:	Julieanne E. Steinbacher, 
Attorney


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The veteran had active duty service from October 1969 to 
August 1971.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDING OF FACT

The veteran's current bilateral pes planus (flat foot) 
disability is etiologically related to his active duty 
service.

CONCLUSION OF LAW

The veteran incurred a bilateral pes planus (flat foot) 
disability in active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The Board has considered this 
legislation, but finds that, given the favorable action taken 
below, no discussion of the VCAA at this point is required.




Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

At the outset, the Board notes that some of the medical 
evidence from 2004 to 2007 shows that the veteran does not 
have pes planus (such as September 2004 and June 2005 VA 
examination reports).  However, a December 2004 private 
medical record from H.S., DPM, shows a diagnosis of bilateral 
pes planus.  The Board notes at this time that in McClain v. 
Nicholson, No. 05-0468 (U.S. Vet. App. June 21, 2007), the 
Court of Appeals for Veterans Claims held that the 
requirement that a current disability be present is satisfied 
"when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim . . . even though the disability resolves prior to 
the Secretary's adjudication of the claim" (emphasis added).  
As such, in the instant case, the Board finds that the 
veteran has a current diagnosed pes planus disability.
         
The veteran's June 1970 service medical records show that he 
was diagnosed with pes planus and that it was recommended 
that he use arch supports.  

A January 2006 statement by H.S., DPM, is the only etiology 
opinion of record.  H.S., DPM confirms that the veteran had 
bilateral pes planus in December 2004 and notes that the 
veteran's foot problems started during his active duty 
service.  H.S., DPM, opines that the veteran should be 
evaluated for service connection for his foot problems since 
his foot problems started during active duty service.  After 
resolving the benefit of the doubt in favor of the veteran 
under the provisions of 38 U.S.C.A. § 5107(b), the Board 
finds that the January 2006 statement by H.S., DPM, 
sufficiently shows an etiology between the veteran's in-
service flat foot and his currently diagnosed flat foot 
disability.  

After considering the entire record in light of the 
provisions of 38 U.S.C.A. § 5107(b), the Board finds that 
service connection for bilateral pes planus is warranted.  


ORDER

Entitlement to service connection for bilateral pes planus 
(flat feet) is granted.  


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


